 I                     UNITED STATES D]STRICT COURT
                      EASTERN D]STRICT OF W] SCONSIN
 2

 3    ESTATE OF RUTH FRE]WA],D BY
      PERSONAL REPRESENTATIVE
 4    CHARLES FREIWALD, Ct AI,,

 5               Pfaintiffs,
 6    DEAN HEALTH PLAN, INC.
      ANd PROGRESSIVE CASUALTY
 1    INSURANCE COMPANY,

 8               Involuntary Pfaintiffs'
 9        -VS_                                  Case No.    :   18   -CV-8 96

10    ADEYEMI FATOKI    , M.D.' et af.,
11               Defendants.
L2

13
           VI DEOTAPE D
L4         DEPOSITION OF:       EM]LY .I. BIOZ INSKI , LPN
15
           DATE:                Jul'y 2, 2019
I6
L7         TIME:                9:54   a.   m. - 4:53   p. m.

l-8
           LOCAT I ON           BAY REPORTING SERVICE, ]NC
19                              414 South Jefferson Street
                                Green Bay, Wi sconsin
20

2L    REPORTED BY:
      CARRIE S. BOHRER, RPR, RMR, CRR
22    BAY REPORTING SERVICE, INC.
      www . bayreportingservice. com
t?    920 - 432-5 662 / 800- 42 4-222 4

24    VI DEOGRAPHERS :
      JOHN MCMILLION
za    MIKE SCHMITT - 92A-609-8406
                                                                 15             1




 Case 1:18-cv-00896-WCG Filed 02/03/20 Page 1 of 9 Document 87-5
         EMILY   J. BI,OZINSKI, LPN           JULY   2, 2A\9                         EMII,Y    J.       BLOZINSKT,   LPN JVLI 2, 2AI9

   1    Q   And how long have you been employed with Correct                   1         Correct Care Solutions has a contract with
   2        Cnte?                                                              2         Brown County Jail, coned?
   3    a    2t)L4.                                                            3A         Yes.
   4    Q    So since 2014 to today?                                           4Q         And have you ever worked for any conectjonal
   5    A   Correct.                                                           5         facility other than Brown County Jail whlle
   6    Q   At any time did your employment stop for any                       6         you've been employed for Correct Care?
   '7       rea50n?                                                            'la        No.
   8    Ao.                                                                    8Q         And is - is Correct Care sometimes refen€d to
   9    Q Can you describe what Corred         Care Solutions     it           9         as ccs?
 10         what type of company?                                            10      A    Yes.
 11     A Ifs . company tfiat is rnedical -- ifs a medical                   11      a    So if     I   use CCS today in the deposition, you'll
 12                                                                          12          undeEtand that to mean Correct Care?
 13         faciliti€s.                                                      13      a
 14     Q    Do you know if   allthe contracts that Correct                  14a
 15         Care has are correctonal facilities?                             15          you're aware of that are currently pending were
 16     A    I do not know,                                                  16          lawsuits in which you have been named based on
 7',1   Q    Do you know if Correct Care Solutions is a                      1',]        your employment with Correct Care while working
 18         national company; in other words, it has                         18          for Brown County Jail, correct?
 19         contracts with companies acro6s the naton?                       19      A    Yes.
 20                 N4R. ROTH: Shor my objection.                            20a          Have you ever been a party to a lawsuit that
 21         Foundation. You can answer if you know,                          21,         didn't relate to Correct care ot your employment?
 22     A    I know they have contracts in different                         22A          lIo.
 23         facilitles, I don't know where in the                            234          Have you ever had a judgment entered against you
 24         united States,                                                   24          ln any case?
 25     Q    And you know     thatthey have   a contract   -                 25A          No.

                                                                       10                                                                         11
920.-432.-5662 BAY REPORTTNG SERVTCE,           ]NC.       8AA-424-2224     920 432'--5662 BAy          REPORTTNG SERVTCE,      rNC.A00-424-2224
            414 S. ,Jefferson St..Green BaY,            WI                               414 S. Jefferson            S!.,Green Bay, wI

         EMTLY   J. BLOZINSKI, LPN .]l]LY 2,               2019                      E,I4ILY   J. BLOZINSKI. LPN .'ULY 2,              2019


   1Q         And are you aware of any iudgments entered                       1         ability to answer my questlons or understand
   2         against C.onect Care?                                             2         what I'm asking?
   3A        I don't know,                                                     3     A   No.
   4Q         Have you ever filed a daim or a grlevance        of              4     a    Have you ever been prescrib€d any medlcation            for
   5         any type?                                                         5          anxlet]4
   6A        what do you m€an?                                                 6                 MR. ROTH: Show rry obiection to
   ?Q         Have you ever been a claimant in an
                                                                               ,7
                                                                                          relevance. You can an$rer.
   8         administrative action or a lawsuit?                               8     A    t{o,
  9A         1{o.                                                              9     a    Have you ever been prescribed any medicauon             for
 10a          Are you part of a union?                                       10           depression?
 11     A    No.                                                             11                         MR. ROTH: Same objection.
 t2a          Have you ever filed a complaint at work against                12      A    Yes.
 13          another employee or somebody lvho was working in                13      a    What about for posttraumatic stress disorder?
 l4          the same facility?                                              14      A    No.
 15     A    1{o.                                                            15      a    what about for panlc atticks?
 16     a     Have you ever filed anything that you would                    16      A    1{o.
 I7          consider a grievance of any kind?                               I1      a     what about for OCD?
 1B     A    On someone else?                                                18      A    No.
 19     a    At all.                                                         19      a     And have you been prescribed medication for any
 204         No.                                                             20           other mental health issue that I have not
 2!a          Have you ever given any testimony in court?                    2L           mentioned?
 22A          No.                                                            22      A    lIo.
 234          Are you taking any medications today?                          23      a    What medications were you prescribed for
 24A          I{o.                                                           24           depression?
 254          Is there any reason why you might not have the                 25                         t4R. ROTH: Show nry    objection. I'm

                                                                       12                                                                         13
92A-432-5662 BAY REPQRTTNG SERVTCE, lNC. 8AA-424-2224                       920-432-5662 BAy REPORTTNG SERVTCE, rNC. aoa 424-2224
          414 S. Jefferson St.,Green Bay, WT                                          414 s. Jefferson S!.,Green Eay, vtI


                                                           4 (Pages 10 to {3)
    Case 1:18-cv-00896-WCG Filed 02/03/20 Page 2 of 9 Document 87-5
       EMILY     J, BI,OZINSKI, LPN J'N\Y 2,                2OI9                   EMI],Y   J.   BIOZINSKT      LPN    JVLv     2t      20!9

 1     Q   So everybody ln HSU could do       lt   ln thelr own               1Q        And you're unaware of any other form that we
 2         manner?                                                            2        could look !o to determine that lnformation?
 3     A   Eitherwritlng it on the booking sheet orwriting                    3A        For 2014 I don't rccall a specific pharma€y
 4         a nurcers note.                                                    4        verification form, no.
 5     Q    But there was no conslstency in terms of                          sQ        Do you know lf the oubide physician who
 6         conveylng the infomation gleaned from the                          6        prescribed these medications was e\€r contacted?
 '7        pharmacy?                                                          1A         ot to my knowledge,
 I     a   I do not recall   a   forfi.                                       I                1.4S, SCHNEIDER: Objection to the form

 9     Q    ff the medications here werc presented to                         I        of the question.
10         Dr. Fatoki by NuEe Jones, does that mean that                     10    A     ot to my knolvl€dge.
11         the medlcations were vedfled by the pharmacy                      11    a    And is there arry document that we could look to
72         prior to that conversatlon with the doctof                        72        to s€e if an outside physician or psychiauist
13                l4R. RoTHi objection. calls for                            13        had been contacted?
14         speculation. Foundation. You can answer.                          14A        It would    be in the patient's file, electlic
15     A    This iorm would be the medications that w€re                     15        MAR -- or electric pauent flle. Sory.
16         brought in by the patient, patient with                           16    a    So the ERI4A?
11         medications.                                                      L'7   A    Yes. the ER A.
18     Q    So this form has nothing to do wlth whether or                   18    a    so if someone had contacd the oubide provider,
19         not the6e medlcations were verlfied?                              19        you would expect that inbraclion to be reflected
2A     A    CorlecL                                                          20        in the ERMA slsbem in 2016?
2L     Q    And so we just don't know frcm this form, at                     2LA        YCs.
22         least, whether or not the medications werc                        22                  MS. AUERBACH: Lefs mark this as
23         verlfled before Dr. Fatoki was made awarc of                      23        Exhiblt   26. Sorry.   27.
24         these. corect?                                                    24                  (Exhibit 27 ma*ed for identificatlon.)
25     A    From this form, no,                                              25                  1v15. AUERBACH: For the record, this



                                                                   166                                                                         167
92A-432 5662 BAY      REPORTTNG SERVTCE.            rNC.    aOO-424 2224    920-432-5662 BAY REPORTTNG SERVTCE, INC. AOQ-424-2224
           414 S. Jefferson         St    ,Green BaY, i'il                            414 s. Jeffelson St.,Green BaY, WI

        EMII.Y   J. BLOZINSKI, LPN            JULY     2,   2019                   EMILY    J. BLOZINSKI. LPN           .]ULY      2.   2019


  1         bears Bates Number Brown County Sheriff                                A   Yeah, I don't recall.
  2         DeparfiEnt 40.                                                         a   What were the optlons?
  3Q         Do you recognize this document?                                       A    Thc double -- or th€ dupli<zte, its white and a
  4A        Yes,     Ifs
                     a medical slip that a patient can                                 yellow, th€ carbon copy that we would send back
  5        send to HSU.                                                                to the pau€nts. I believ€ tho colo. was blue
  6Q        How does a patient get ahold of a medical sllp,                            or a gr€en-ish aolol ior Huber.
  '7
            lf you know? Or an inmab. How do€s an inmate                           a   And it was the top @pythat was the different

  I         get ahold of one of these?                                                 color, conect?
  9A         t don't know where they're housed at each                             A
 10        facility. They could askthe officer.                              10    a   wherc werc the originals that Hsu had? where
 11    a     so you don't know how Ms. Frelwald got ahold of                 11        werc those kept?
 L2         this request form?                                               T2    A
 13    A    I do not know.                                                   13    a   Yeah.
 t4a          Okay. And lfs here -' because its a copy,                      74    A
 15         it's in white. But as you look at this, ls                       15    a   And would you keep the actual hard copy?
 16         there anything that would indicate b you what                    16    A    We would saan it in to their file and tion we
 17         color the - the iorm was when you received it?                   7-l       shred lt, We didn't keep a hard copy if it was
 18    A     No, I would not knolv by this.                                  18        in th€ir system -- in the Fystefi.
 1e    a      Okay. Where    - first of all, is lt just a                    19    a    When you scanned, did you use a color scanner?
 20         single copy, or are the medical requesl fonrE.                   20    A    No,I don'tthink ifs colorcd,       No.
 2I         you know, duplicate or Uiplicate?                                2L    a    So lf you scinned thls into the system, you

 22A         Duplicate.                                                      22        would no longer be able to tell what colorthe
 234         And so what color -- I think you said you didn't                23        sheet was?
 2A         recall whidr color the Huber facility was in                     24    A    Corred.
 25         2016.                                                            25    a    And tell me how   -   once an inmate   -   and let's


                                                                   168                                                                         169
920'.432.-5662 BAY    REPORTTNG SERVTCE,            TNC      AAO-424-2224   92A-432-5562 BAY REPORTTNG SERVTCE, rNC. AAA-424-2224
           414 S. Jeffelson St.'Gleen BaY, l'il                                       414 S. Jefferson St.,Gleen BaY, wI


                                                      43 (Pages 166 to 169)
  Case 1:18-cv-00896-WCG Filed 02/03/20 Page 3 of 9 Document 87-5
       EI,'II,Y   J. BIOZINSKI, LPN                JULT     2,   2O!9


  1    A   I don't recall that.                                                       1            This is a medical request form from
  2    Q   So it was, you know, on an as           -   as-you-could-do                2          Ruth Fre'wald. It's dated 10/28/16, 5:00 p,m.
  3        basis ln terms of addressing the medical reques8                           3          Do you see that?
  4        in 2016?                                                                   4A          Y€s.
       A                                                                              5Q             And she makes a request in the top portjon,
  6    a    Were you ever trained on how to determine the                             6          corr€ct?
  7        level of urgency that a request might have?                                7A          Ye€.
  8    A    A documented training, no. Hands-on                          shift        8Q          And then below where it says "For HSU sbff
  9        training, I would s.y yes,                                                 9          only," is that your handwriung?
 10    a   When you say "shift tralning," what does that                             10     A    Yes.
 11        mean?                                                                     11 a         And the date appears to be 10/29116, correct?
 12    A   I   mean     justworking, being tr.ined, hands-on.                        t2A         Yes,
 13    a   So did you go over these   medicrl request furms                          13 a         Do you know what time you responded to thls?
 14        with other nurses whlle -- you know, while you                            T4A          I do not know
 15        were employed there?                                                      15 a            Is there any other record that would indicate
 16    A                                                                             16          r   ihat time you responded to this?
 17    a   Okay. But ftom          tiat    point foMard, each person                 L'7    A         o,   We    just putthe date,
 t8        would review some ofthese forms on their own,                             18     a        okay. And Ms. Frelwald indicated that she had              a
 19        correct?                                                                  19          migrahe headache due b her blood pressure
 20    A   Yes.                                                                      2A          medicaton being stopped, and she says, "My
 21-   a   And you would make an independent iudgment                        asto    2I          anxiety due to rny FrSD will get worse if
           how to respond         to it?                                             22                    -
                                                                                                 this" "if UEt is withheld. I would like rny
 23    A   Yes.                                                                      23          blood pressure monitored."
 24    a    So do you recall what time           on 10/29    -   well,               24                Do you see that?
 25        strike   that.   Let   mejust back up for        a second.                25A          Yes.


                                                                             't74                                                                              't75
920-432-5662 BAv REPORTTNG SERVTCE, TNC, 8AO-424-2224                               92A-432-5662 BAy REPORTTNG SERVTCE, rNC. AOA-424-2224
          414 S. .tefferson S!,,Green Bay, i'il                                               414 s, ,tefferson St.,Green Bay, l,iI

        EMILY J       BLOZINSKI,           LPN     trtJLY   2'   2A!9                       EMITY      J. BLOZINSKI, LPN                JULY    2,   2019


       Q    So at the time that you Evlewed this on 10/29,                                 Q     And you also wrote above           thal "Next avaibbb
           dld you look at herflle to determine how long                                        appoinbnent       wlh   HSU for BP V'?

           it had been slnce she had recelved her                                          A    Check
           medlcations?                                                                    Q     "BP check,"

       A    I can't say ifI did.                                                           A    Yeah.

       Q    Werc you aware atthe tlme that you filled this                                 Q     So what was the next avallable appoinbnent             wifr
           out that she had been pre5cdbed five separate                                        HSu for BP check?

           medlcatlons, and at the tlme that you were                                      A    we nev€r put dourn a date or tlme, tpecifi.t We
           revlewing this none of them had been odered?                                         wer€n't down thene on a tchedubd date or tine.
 10    A   I put on thele, "M€ds to be rcvielved with the                            10    Q     So did you make an appointment for a blood

 11        M.D," I could have looked at her form' the                                11         pressure check for Ms, Frelwald on the 29th when
 12                                                                                  12         you wrote thls?
 13    Q    What dld you mean by "Meds to be reviewed with                           13    A    I don't have it in hel file that it wac ln her
 14        M,D.'?                                                                    14         medical record.
 15    a    The medication6 that she brought in. Orhad                               t5    Q     lf you had made a set appoinbnent wih her to
 16        dropped ofr. That those m€dications rvould b€                             16         bke her        blood pressure, would   )ou   have refected
 1?        reviewed with the physician fur ord€rs.                                   I1         that in    tie   medical records?
 18    Q    And when would they be redewed?                                          18    A     It would be like on a -- we kept It on a
 19    A    when we called the physician. We don't put like                          19         spr€adsheet.
 2A                                                                                  20    Q     And tiat spreadsheet would b€ part ofthe medical
 27        review€d by the plovidel,                                                 2l         records of the Inmab?
 22    Q    So basicallywhat you're telllng her with this                            22    a    It wouldn't        b€ in her nealkal r€cord, no,
 23        notatlon is that they stlll haven't been revjewed                         23    Q     Where would it be?
 24        by the   dodoP                                                            24    A     Llke on th€ computer we use In HSU.
 25    A    C,orrect.                                                                25    Q     Is that the ERl"lA sysbem?


                                                                             't76                                                                              177
920-432-5662 BAY REPORTTNG SERVTCE. TNC. AOA-424-2224                               920'--432'--5662 BAy REPORTTNG SERVTCE,                  rNC.    BOO-424-2224
          414 s. Jeffelson St.,Gxeen BaY, wI                                                    414    s. .tefferson St.,Green Bay,                  i,il


                                                       45 (Pages 174to 1771
   Case 1:18-cv-00896-WCG Filed 02/03/20 Page 4 of 9 Document 87-5
        E,I4ILY   J. BLOZINSKI, tPN                     JVLY    2,    201.9                     EMILY    .t. BIOZINSKI, LPN n\JL.l 2' 2AI9

  1    A     o, Itwould bejuston                      a sprcadshoqt on        --       1Q         But as you sit here bday, you don't b€lieve
  2        like in 2016, noted th€re.                                                  2         thatyou made an aDpoinbnent for                1,4s,   Frerwald
  3    Q   And what would it lndicate? What type of                                    3          because she was in that Huber facility. coffect?
  4        informatlon?                                                                4A         I'd have to rcview that.            She is Huber,           but
  5    A                                                                               5         becauBe 3he waa complaining of that, w€ could
  6        for Ms. Freiwald.                                                           6         have checkeal it.
  'I   Q   And I had asked you before if you had produced                              ?Q         And you don't know when th€ next time thatyou

           documents related to              tiis   case to your                       8         went over to the Hub€r facility after 10/29116
  9        attorneys, and I believe that you said yes.                                 9

 10        Correct?                                                                   10    A     No. we don't s€t date+ specific dat€s.
 11    A   Yes.                                                                       11    Q     Did you take any other steps with respect to
 12    Q   were you -- did you provide that spread --                                 1,2         recelvlng   $is rcquest in light     of the   facthat
 13        spreadsheet?                                                               13          Ms. Freiwald indicated         thatshe   had anxiety and
 1A    A    No,I did not.                                                             l4          FTSD; itwould get wo6e lf her medications
 15    Q    Does      that spreadsheet stlll exld?                                    15         continued to b€ withheld?
 16    A    I'd hav€ to look,                                                         16    A       o,   I did not
 17    Q    So if somebody wanted to see v'/hat appointments                          17    Q      Dld you look in      he   -   in the book of   -     the
 18        were either scheduled in the tuture or had                                 18          phannacy book that you referred to earller to
 79        occurred in the pasl for an inmate, they'd have                            19          determine what adverce effects might occur if                    a

 2A        to go to this spreadsheet to make that                                     20          padentdoes not get $eir blood pressure
 2I        determination?                                                             2\          medication for more than 24,48, 36 hours?
 22    A    ttwoutd be -- yes. Th€y would                       9€e   iton that       22A
 23        spreadsheeL                                                                           with the prcYidel,
 24    Q    And who had acc€ss to this spreadsheet in 2016?                           24Q          Did you know what tfie adverse effects of

 25    A    HSIJ      stafr,                                                          25


                                                                               178                                                                                          179
920.-432'5662 BAY REPORTTNG SERVICE.                       rNC,       aOO-424-2224   920-432-5662 B,\Y        BEPORTTNG SERVTCE,                 rNC.
                                                                                                                                                 8A0-424-2224
           414 s. Jeffelson St.,Gxeen BaY,                           WI                           414    S. .tefferson           St.,Green Bay. I,iI

        EMILY J            BI,OZINSKI.        LPN       JVL.I   2,    2O!9                      EMILY    J. BIOZINSKI, LPN                   )LI 2, 2AI9

  1         at    -   as   ol t0l29lr6?                                                 1   Q      Dld you raise this issue to Nurse Jones,                   $e
  2                        lvs, SCHNEIDER: Obied to ble form of                         2         fact that she had not been ordered her
  3         the question,                                                               3         medications yet?
  4A        I didn't knotf, offthe top of my head, no.                                  4   A        otthat I rccdll.
  5Q         old you know what the adverse effects might be                             5   Q      Do you recall havlng any conversations with
   6        of not having medications for anxiety, mD; for                              6         Dr. Fatoki or any other physician regardlng
  -1
            example, Prozac or clonazepam?                                              1         Ms, Freiwald and her condition at thistime?
  8                 Ms. SCHNEIDER: obied to the form of                                 I                  N4R.   ROTH: Object to form. You can
   9        the question.                                                               9         anslrer.
 10                MR. ROTH| Object to                   fle iorm.                    10    A        ot that      I   rccall,
 11    A    t{o. not off the top of mY head.                                          11    Q      And did you ask any            coredional staff to          -       to
 t2a         And did you check the pharmacy book to see what                          12          take any steps to monitor Ms. Freiwald at this
 13         the potenbal adverse efrects of an inrEte or                              13          time?
 I4         patent not having prescrib€d medications of the                           14    A        ot that r recall,
 15         type that we just described, Prozac and                                   15    Q      And did you ask any con€ctional                *aff to bring
 15         clonazepam, was?                                                          16          [4s. Freiwald to       the maln faclllty      so   that you
 11                        MS, SCHNEIDER: Obiect.                                     17          could check her blood pressure or do a
 18    A    Not that           I   recall.                                            18          face-to-face examination?
 19                        MS. SCHNEIDER: Obiect to the form                  of      19    A      I{o,    She was       Huber, She was able to go out                       b
 20         ttte queslion. Incomplete hypohetical.                                    2A          seek m€dical attention               ifshe needed or set up
 21    a     Did you do anyfting else with resbed to                                  2L          an appointmenL
 22         responding to !1s, Freiwald's requests other than                         22    Q      Did you indicate In your rcsponse to her health
 23         make the notation that you made on this                                   23          requests that she should undertake steps to get
 24         E\hibit 27?                                                               24          medi@l care from Some other place?
 25A        Not that           I recall.                                              25    A      Not on this fom, no.

                                                                               180                                                                                          181
92A 432-5662 &AY REPORTTNG SERVTCE, rNC. 8AA-424-2224                                92A-432-5662 BAY REPORTTNG SERVTCE. rNC. A00-424-2224
          414 S. Jefferson St,.Green BaY, WI                                                   414 S. Jefferson S!.,Green Bay. WI


                                                       46 (Pages 178 to 181)
   Case 1:18-cv-00896-WCG Filed 02/03/20 Page 5 of 9 Document 87-5
        EM]LY      .'. BIOZTNSRI, LPN               JIJLT   2, 2AI9                    EMILY   J. BLOZINSK]. LPN JIJL! 2, 2AI9

  1    Q    On any form?                                                         1         of that Ms. Freiwald filled out, coned?
  2    A    Not    b    my knowl€dge, no.                                        2     A   Y€s.
  3    Q    At anytime?                                                          3     a    And ifs dated 10/30/16, 5:00 p.m. Conect?
  4    A    Not to my knowledge.                                                 4     A
  5    Q    And do you know if anybody lnformed Pls. Frclwald                    5     a    Do you know if there's any sp€cial significance
  6        that she should take carc of her medical needs                        6         to the fad that both of her requests were made
  'I       on herown whlle she was incarcerated at Brown                         7         at 5:00 p.m.?
  8        CountyJail?                                                           8     A    l{o.
  9    A    That ryould be und€. the iail for Huber patient               --     9     a    Okay.
 10                                                                             10     A
 11    Q    But my question v,,as arc you awarc of whether                      11     a    Okay, I wasn't sure if perhaps )/ou were awarc
 12        anybody at thejail or as part of HSU infomed                         !2         of whether inmates, you know, were given the
 13        Ms. Freiwald that she needed to take care of her                     13         forrns at a certaln time or anything like that,
 74        own medlcal care?                                                    74     A
 15    A        ot that I'm aware.                                              15     a    Okay. So tlris is two days after the initial
 16    Q    Let's take a look at what we'll         ma*   as                    16         requesl rnade by lvs, Freiwald that you reviewed,
 T1        Blozinskl    bhlblt   28.                                            L'7        correct?
 18                 (Exhibit 28 marked for identificatlon.)                     1B     A    Ycs.
 19                 MS. AUERBACH       :   For the record, thls                 19     a    And herc she indicates, "I've been here since
 20        beals Bates Number Brown County Sheriff                              20         Thurday evening, l4y son brought nry medlcation
 21        Department 39.                                                       2!         into the main jail on Friday morning, Please, I
       Q    Do you recognlze this document?                                     22          need my medication, My blood pressure is so
 23    A    Yes. It's an Inmate Request edi6l Care form                         23          high I have a mlgraine headadrc and am having a
 24        by Ruth Freiwald.                                                    24         hard time thinking straight, I have four exams
 25    Q    So this isthe second request that you arc awarc                     25         at school this we€k. I have to be able to thlnk


                                                                         182                                                                 183
920.-432..5662 &CY REPORTTNG SERVTCE, rNC. AOO-424 2224                        920-432-5652 BAy       REPORTTNG SERVTCE,        rNC.   8A0-424 2224
            414 S. ,lefferson St.,Green Bay, lill                                          414 S. Jeffexson sl.,Gleen Bay.             tll

        E},III,Y   J.   BI,OZTNSXI,        LPN      XNLY    2, 2AI9                    EMILY   !'. BI,OZINSKI, LPN        JULY    2, 2AI9

  t-       clearly. I was ordercd      by the Judge to take my                    1         she has gone for multiple days without any
  2        medlcatlon as ordered. Please provide me with                          2         medication, correct?
  3        my medicatlon that I gave to your workers.                             3                   MS. SCHNEIDER: Object to the iorm of
  4        Please    help. Thank you,"                                            4         the question.
  5             Is that )r'our handwriting ln the box below                       5    A    Correct.
  6        her rcquest?                                                           6
                                                                                  ,7
                                                                                       Q     And she indicates that she still has a migraine,
  '7
       A    Yes,    it is.                                                                  corect?
  8    Q    And you nlled this out on 10/31/16, corect?                           8    A     Yes, she sbtes that,
  9    A    CorlocL                                                               9    Q     And in your training is a migraine different
 10    Q    Do you know what time you nlled this out?                           10          than just a regular headache?
 11    A    I don'L                                                             11                  l4R. ROTH: Well, I'm going to obiect
 a2    Q    And there s no record that you're aware of that                     I2          to the form. Assumes facb. You can answer if
 13        would indicate what tlme, correct?                                   13          you can.
 T4    A    IIot that I'm awale of,                                             L4                    NlS. SCHNEIDER: Join.
 15    Q    So Ms, Freiwald indlcated        that   she still had not           15     A
 16        rcceived any medlcation as of          10/30     S0 as   of          t6     a     After the first request, did you prescribe any
 t7        this time, dld you know how many days had                            1'1         Tylenol or anything else to help alleviate
 18        elapsed since Ms, Frclwald had received any of                       1B          Ms. Freiwald's stated migraine?
 19        her medicatlons?                                                     19     A     No, I did not
 20    a    I   knew the medication           I   procesged on tho 3oth.        2A     a     Okay. And here she indicates again that her
 21                                                                             2\                             :
                                                                                            blood pressure is she says, quote, unquote,
 22        it was brought in.                                                   22          "so high." Did you order a blood pressure check
 23    Q so-                                                                    23          at this point for lvls. Freiwald?
 24    A And her saying Thu.sday eviening.                                      24     A     No, I did not,
 25    Q Rlqht. So by thls poht, 10/31, you know that                           25     a     And she also indicated that she's having a hard

                                                                         184                                                                  185
920-432-5662 BAY REPORTTNG SERVTCE, rNC. AOA'424-2224                          920-432-5662 BAY REPORTTNG SERVTCE, rNC. AOO-424-2224
          414 S. .teffelson st.,Green BaYr I,iI                                          414 S. ,lefferson St.,Green Bay, LiI


                                                       47 (Pages {82 to 185)
   Case 1:18-cv-00896-WCG Filed 02/03/20 Page 6 of 9 Document 87-5
         EMI],Y     J. BTOZINSKI. LPN          JULY   2,   2O!9                    EMILY    J, BLOZINSKI, I,PN           JVLY     2, 2AI9

  1          time tfilnklng straight conect?                                                 lVS. SCHNEIDER: Join.

  2     A     Yes, she st".tes thal                                               A   Could be flom modicauonr could be ftom the
  3     a     And glven your understanding from the booking                           environmenL
  4          report that she suffers from anxiety and                             Q   what steps did you take to     -   to inquire what
  5          depression, did her indication that she's not                            the reason wasforwhy she could no longerthlnk
  6          thinking straight suggest to you that she could                          straight?
  ,7
             be having symptoms of withdrawal from medicatlon?                               MR. ROTH: Obiect to form.
  8                  l4R, ROTH: Show my obteclion.                                           MS. SCHNEIDER: Join,
  9          Foundation, speculation, beyond the scope of                         a   I   ans,wered theforfi, and the nediaations welc
 10          this witness's license. You can ans /er if you                10         sent down after I processed them. That's
 11          can.                                                          11         what -' the action I took, thc medicationg werc
 12                  l4s. SCHNEIDER: Join.                                 I2         sent down for thc patient.
 13     A     I would have to review the medications,                      13     Q   So you say medicatlon sent down to WRC. That's
 14     a     Well, one ofthe things on your resum6, I                     14         the Wo* Release Center, corrcct?
 15          thought, was a bullet pointthat indicated that                15     A C.:orr€ct.
 16          you worked with lnmates specifically with respect             16     Q Is that the same as Huber -
 1'1         to wlthdrawal ftom medications and alcohol,                   t'7    A Yes.
 18          correct?                                                      18     Q - faclllhP And when had the medications             been
 19     A     Yes.                                                         19         sent down?
 20     a     And so based on your experlence, did the fact                2A     A    I don't know the transportation time, Idon't
 2L          tiatMs. Freiwald's indicating bat she was                     2I         lctow.
 22          having a hard time thinking straight suggestto                22     Q    so as of 10/31/16 when you filled this out, had
 23          you that she might be having withdrawal symptorns             23         you already sent the medicatlons down, or was
 24          because   ofthe cessation of her medications?                 24         that somdhlnq you werc doing in conjunction
 25                  N4R.    ROTH: Same obiections.                        25         with responding to this?

                                                                   186                                                                         187
920-432-5662 BAY        REPORTTNG SERVTCE.       rNC.      AA0-424-2224   920-432-5662 BAY        REPORTTNG SERVTCE,         rNC.     8AA-424-2224
             414 S. Jefferson St.,Green BaY, wI                                       414   S. Jefferson S!.,Green Bay,               I1lI


         EMILY      J. BIOZ]NSKI, LPN fiLY 2,              2019                                   BLOZ]NSKI.   LPN       ,lJl,!   2   2019


  1     A     I ordered -- or I prooess€d the order --                       I    A    I didn't -- I don't obtain judg€'s         orders.
  2          completed the orders on 10/30. So theY would                    2    a    In general, you don't?
  3          hav€ bc€n pad<aged thcn at that tine wh€n r did                 3    A    CorrecL
  4          the orders on 10/30.                                            4    a
  5     Q     And so you were indlcatlng that all the s{eps                  5        if a court orders an inmate to continue
  6          that you needed to tal(e had already been done by               6        medication, that is something important for HSU
  1          the tlme that you responded to thls, conect?                    1        staff to know to take lnto consideration?
  I     A     Correct.                                                       I                !lR. ROTH: I'm going to objecl
  9     Q     But ceftainly by reviewing this and seelng that                9        improper and inco.nplete hypothetical, lacks
 10          as of 5:00 p.m. she s{ill had lndlcated that she              10         foundation. You can ansiwer.
 11          hadn't received any medications, you werc aware               11               !ts, SCHNEIDER: object to $e form.
 12          that even ifyou had sent them down on 10/30, she              72                l4R. I4CGAVER:      I'lljoin both
 13          had not yet recelved them by 5:00 p.m,, rlght?                13         objedions.
 14     A     That's what 5he's slatlng, yes,                              14     A    I do not have the fonn in HSt , I don't contact
 15     Q     So dld you take any steps to make   sure that   --           15         for the fonni medications are reviewed by our
 16          that the medlcatlons were actually dellvered to               76         Brcwn County provider.
 I1                                                                        1'.l   Q    I understand that. My question was slightly
 18     A      I don't rccall.                                             18         different,
 19     Q      okay. You also noted, "HsU does not have                    19           If a judge wa9 ordering an inmate to take
 2A          judge's oderat this tlme," Do you see that?                   20         medication, is that something that you as an HSU
 27      A    Yesr   I do,                                                 23.        staff member would want to know?
 22      Q    what steps did you take to try to obtaln the                 22                I4R,   RfiH:   Same objectlons. Go ahead,
 23          judge's oder?                                                 23                PiS. SCHNEIDER: Object to the form.
 24                  MR. ROTH: Object to    form. You c.n                  24
 25          answer.                                                       25                MR. MCGAVER:        loin bob.

                                                                   188                                                                         189
920-432-5662 BAY         REPORTTNG SERVTCE,      rNC.      AOO-424-2224   920-432-5662 BAY         REPORTING SERVTCE,        rNC.     804-424-2224
             414    S. ,tefferson St.,Green Bay.           Vll                        414   S. Jefferson St.,Green           BaY,     WI



                                                          48 (Pages 186 to 189)
      Case 1:18-cv-00896-WCG Filed 02/03/20 Page 7 of 9 Document 87-5
         EMILY      J, BLOZINSKI, LPN JVL! 2, 2A\9                                EMILY     J. BLOZINSKI, LPN n\JL\ 2'.2019

    1    a    I wouldn't krow that unless I receivc th€ order.              1                    MR. ROTH: Obiedion to the form,
   2                                                                        2         assumes facts not in evidence, improper,
   3     Q    And again, I don't mean to     -
                                           to seemlngly                     3         incomplete hypothettcal.
   4         repeat my questlon, but I am going to tryto                    4                MS, SCHNEIDER: Join.
   5         rephrase my question b€cause I don'tthlnk that                 sQ         Did you bke any steps to obbh the court order
    6        you -- you are undeEtanding the part that I'm                  6         after you received this medical request form
   1         trying to get at.                                              7         indicating there was such an order?
   8            I know that typlcally you did not receive                   8A             o,I   did not.
    9        ludge's oders, and in this @se you lndlcated                   eQ         Did you ask anybody at HSU staff to do so?
 10          that you didn't have the tudge's order. lvly                  10     A        ot that    I   r€call,
 11          questlon ls, lf a judge odered an lnmate to                   11     a    Did you ask anybody at the correctional facillty
 l2          continue to take presdiptlon medlcations, is                  I2         to try to locate the judge's order b confirm
 13          that informatlon that you as an HStl staff member             13         whether in fact Ms. Freiwald had been ordered to
 L4          would want to know?                                           l_a        continue to take her medication?
 15                  MR. ROTH: Same oblections as beforc.                  15     A    Not that       I rccall.
 76                  l4s. SCIINEIDER: Object to the form.                  16     a    Did you raise this issue          to Nurs€ Jones?
 1-',7               FlR, IICGAVER: Join both,                             1,'t   A    Not that       I rccall,
 18      A    I9o    by what the provider        ofour facility ordels'    18     a    Did you raise the issue
                                                                                                           to Dr. Fatoki?
 19          Th€ form    I did not have.                                   19     A     ot that I rccall.
 20      Q so-                                                             204         As of 10/3U16 when you wrote thls response t0
 21      A She's in the dstody     of the Brown County Iail.               21         l4s, Frelwald, you were aware that two of her
 22          I did not have that torm.                                     22         five medicatlons that had been prescribed were
 23      Q    So   what steps dld you take to obtaln the form              23         not approved by Dr, Fatokj, corred?
 24                                                                        24                 MR, ROTH: Show nry obiection, form,
 25          judge ordered her to tal(e her medication?                    25         incomplete and improper hypothetcal, missbtes


                                                                    190                                                                           191
92A-432-5662 BAY REPORTTNG SERV]CE, rNC. AOO-424-2224                     92A-432-5662 BAy REPORTING SERVTCE. rNC. 800-424-2224
          414 S. Jefferson st.,Gteen Bay, i{I                                       414 s. .tefferson St.,Green Bay, WI

         EMIIY J. BLOZINSKI. LPN JVLY 21 2AI9                                     EMIIY J. BIOZINSK], LPN JULY 2, 2019

             the record, missbtes testimony.                                 1                   lVS. SCHNEIDER: Join ln            those
                     lvls. SCHNEIDER: Join.                                 2         objections.
                     lvR. McGAVER: Join.                                    3     A    f   do not recall.
                     I4R. ROTH: You can answer.                              4    a    But as you sit here today, you don't recall
         A    Yes,I wouH have co Dleted the otdert pruce$€d                 5         doing anything els€ with resp€ct to the medical
             the orders that the doctor approved to continue'                6        form other than slgning the podion that you
         Q    And so as ofthe Ume of responding to thls, you                "7
                                                                                      signed?
             knew based on Exhibit 26   *   do you still have                8                l4R, ROTH: Well, I'm going to object.
             that in frcnt of you?                                           9        That misstates her testimony. Go ahead.
 10      A   Yer.                                                          10     A    This form?
 1.1     Q    Okay. So as of 10/31/16 when you responded        b          t-1    a    The second form. E\hibit 28, Other than filllng
 T2          ivls, Freiwald's second request for medical                   12         thls out and retuming it to Ms. Freiwald, did
 13          assisbnce, you knew hatclonazepam and                         13         you take any other steps            -
 I4          qabapentn had not been approved by Dr. FabK,                  L4     A        o.   I--
 15          correct?                                                      15     a    -    with respect        b   this request?
 !6      A   Correct,                                                      16     A    No. I answercd it.
 I1      Q    And you didn't do anything to inform anybody at              L'l    a    Okay. What          is   the process for gettjng the
 18          CCS   or Brown County Jailthat thejudge had                   18          medical request responses back  b inmates who
 19          ordered Ms. Freiwald to bke medication, and yet               19         are housed at the Huber facility? So when we
 20          two medications wete not approved?                            2A         blked about how HSU geb it, $ey get the form
 2t                  Il4R. ROTH: Well, show my objechon.                   27          by rnedical transport -- I'm sorry           -   by Loct and
 22                                                                        22          Load     transpo4 corect?
 23          Ifs an improt€r, incompleb hypotheucal, it                    23     A    Ycs.
 24          assumes facb not in evjdence, and i5 imprcper                        a     Okay. So when you respond to a medical request,
 25          form. ButYou    can answer ifYou can,                         25          where does lt go from there?

                                                                    192                                                                           193
920-432 5662 BAY        REPORTTNG SERVTCE,           TNC. 8AA-424'2224    920'--432'--5662 BAY REPORTTNG SERVTCE.                   rNC.    AO0 424-2224
             414    s. Jefferson St.,Green Bay. III                                   414 S. Jefferson St.,Green Bay, lqI


                                                        49 (Pages 190 to 193)
    Case 1:18-cv-00896-WCG Filed 02/03/20 Page 8 of 9 Document 87-5
        EMILY           BI,OZINSKT,   LPN      ]JIJLI   2,   2419                  EMILY      J. BLOZ]NSKI.    LPN         JVt   y 2,   2AI9
                 '].
 1         could you lust repeat that question?                               1     A        Yes.
 2                [,1R. ROTH: Sure, l-et me back up.                          2     Q      Did you ever see any other sick call request
 3                  MS. AUERBACH: OKay.                                       3          from Ms. Freiwald? Well, strike that.
 4     Q   So on Exhibit 27 you respond to the sick call                      4              We - we have the two exhibits, 27 and 28,
 5         rcquest, dght?                                                     5          corred?
 6     A   Yes.                                                               6     A     Yes,
 'I    Q    And you write "Meds to be"     *
                                          "Meds to be                         '7
                                                                                    Q     So she filled those out on 10/28 and 10/30; is
 I         revlewed by the 14.D." Con€ct?                                     B          that right?
 9     A   YeE.                                                               9     A        Corect,
10     Q    So   it stands to reason, looking at 26, that this               10     Q     Do you know if she filled out any other sick
1i         do@ment hadn't been filled out completely yet                     11          call requests after 10/30?
12         at that poht?                                                     r2     A
13                     FlS. AUERBACH: Object to the     forn,                13     a        And you reviewed the chart in this matter,
74         calls for speculatlon.                                            74          con€ct?
15     A   Corred, I put on there Jeview€d -- "Meds to be                    15     A     Yes.
16                                                                           16     a        And you didn't see any other sick call requests?
17     a    And then you took thls orderout on 10/30; is                     L-t    A        I did not,
18         that right?                                                       1B     a     And you're not aware of her filing any
19     A   Yes,                                                              19          grievances in this case, are you?
2A     a    And we know that Ms, Freiwald dld get her                        20     A        I am not awale of that,
2t         medlcatlon on -- by the l4AR on Exhibit 29 on                     2I     a     You had no knowledge at the time that you
22         t0/31?                                                            22          responded to either of these sick call requests
23     A    CorrccL                                                          23          that Ms. Freiwald had a previous suicide
24     a    And that's the medication that was ordered by                    24          attempt did you?
25         Dr, Fatokl; is that rlght?                                        25     A        I did not, no.
                                                                    230                                                                        23',l
92A-82-5662      BAY REPORTTNG SERVTCE,           rNC.       AAO 424-2224   920--432 5662 BAY       REPORTTNG SERVTCE,           rNC.   840-424-2224
           414 S, .tefferson St,,Green Bay/                  lil                        414 S. Jeffelson St,,Green Bay,                 WI


        FMTLY     J. BLOZINSK]. LPN JVLI 2,                  2419                   EMILY J         BI,OZINSKI, lPN        JULY    2    2At9


   1 Q In -- have you heard of when assessing somebody                        1         either one of those, correct?
   2   for sulcldal ideation, the phrase "thoughq                             2A         I   do noL
   3   plan, and intenf'?                                                     3Q         You had no knowledge at any point before
   4            MS. AUERBACHT Obiect to the form                              4          Ms. Freiwald passed away that she was in any way
   5 A In 2016?                                                               5         suicidal; is that fairly slated?
   6 Q Sure.                                                                  6A         I   did not" no.
   7 A Yes,                                                                   '7
                                                                                                l4R. ROTH: Just give me one second,
   I Q In either of thes€ sick call requesb filled out                        8Q          There are professionals within the Healtlt
   9   by lv1s. Frelwald, there's no evidence of any                          9          Service Unlt that specialize in menbl health;
 10    suicldal thoughb In the - in there, ls there?                         10          is that right?
 11 A r--                                                                    11    A     Corre,€t
 12             l4S. AUERBACHT Objection, Calls for                          12a          Okay, You've never been in the menbl health
 13    speqrlation, foundation.                                              13          unit; is that right?
 74 A I did not rcad any.                                                    L4A         I'm not a mental hGaltll specialist,            nq
 15 Q Okay. And I mean these questjons from your                             15         professional. no.
 16    perspective as an LPN at the - in the                                 16    a      As an LPN, )4ou don't diagnos€ psychiatdc
 l'7   corr€ctlonal sefting, okay? You don't s€e any                         l'7         condigons; is blat right?
 13    evidence of a sulcidal thought in that - eiber                        18    A     No,    I do not.
 19    one of those paragraphs, is that true, on                             1e    a      You don't diagnose postbaumatic sbess disorder,
 20     Exhibits 27 and 28?                                                  2A          conect?
 2l A Cor€ct.                                                                21    A      No. r did not,
 22 Q You don't s€e any evidence of a suicidal plan in                       224          You don't diagnose depression or anxiety; is
 23    either one of those, correct?                                         23          that rlght?
 24 A I do.ot.                                                               24A          No, I do not.
 25 Q You don't s€€ any evidence of suicidal intent in                       25a          Okay. ff I use the term "standard of care," I

                                                                    232                                                                        233
92A'132.-5662 BAY REPORTTNG SERVTCE, rNC, A00-424-2224                      920 432.5662 BAY REPQRTING SERVICE, TNC, ADO-424.2224
           414 S. Jefferson St..Gleen BaY, WI                                         414 s. Jefferson St.,Green BaY, WI


                                                         59 (Pages 230 to 233)
     Case 1:18-cv-00896-WCG Filed 02/03/20 Page 9 of 9 Document 87-5
